Citation Nr: 1742714	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for the residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION


The Veteran served on active duty from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for the residuals of prostate cancer.  


FINDING OF FACT

The service-connected residuals of prostate cancer are manifest by daytime voiding interval between 1 and 2 hours; and awakening to void 5 times per night.  It is not manifested by urinary leakage, obstructed voiding, or any renal dysfunction.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent for the residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 752 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

This appeal being from the initial rating assigned upon awarding service connection, the entire body of evidence is for equal consideration.  Consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged ratings are not subject to the provisions of 38 C.F.R. § 3.105(e) (2003), which generally requires notice and a delay in implementation of a proposed rating reduction.  Fenderson, 12 Vet. App. at 126.  

The Veteran's service-connected residuals of prostate cancer are rated at a 20 percent disability rating under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  If there has been no local reoccurrence or metastasis, then rate on residuals which are present such as voiding dysfunction or renal dysfunction, whichever is the predominant symptomatology.  See, 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note; see also 38 C.F.R. § 4.115a.

Voiding Dysfunction is rated under three sub categories:  Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent. A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day. A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day. None of these have been shown in the present case.  The evidence of record as reported in VA and private medical records and examination reports does not reveal any symptoms of urinary leakage. 

Urinary Frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  The evidence of the most recent VA examination conducted in May 2017 reveals that the Veteran meets the criteria for the assignment of a 20 percent rating based upon his reported urinary frequency of daytime voiding between 1 and 2 hours and nighttime awakening to void 3 to 4 times a night.  However, records from the Veteran's private physician indicate that he reports awakening to void 4 to 5 times per night.  The Veteran also states he awakens to void 5 times per night.  Resolving doubt in his favor, the Board finds that he meets the criteria for a 40 percent rating by awakening to void 5 times per night.  

Obstructed Voiding has ratings ranging from noncompensable to 30 percent. A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months. A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  Based on the Veteran's reported symptoms of awakening at night, it is more advantageous to rate his disability for frequency. 

Renal dysfunction has ratings ranging from noncompensable to 100 percent based upon a variety of laboratory findings related to the functioning of the Veteran's kidneys.  However, the VA and private medical evidence of record does not show that the Veteran presently has any symptoms of renal dysfunction.  Accordingly rating the Veteran's disability under these criteria is not warranted.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of prostate cancer, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disability varied to such an extent that a rating greater or less than 40 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In sum, the Board finds that the preponderance of the evidence supports the assignment of an initial disability rating of 40 percent, and not in excess thereof, for the service-connected residuals of prostate cancer.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Review of the evidence of record in conjunction with the applicable rating criteria reveals that an initial 40 percent rating for symptoms of urinary frequency is the highest rating assignable which is supported by the evidence.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).


ORDER

An initial disability rating of 40 percent for the residuals of prostate cancer is granted.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


